DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement(s) (IDS) submitted on 07/31/2020 have been considered by the Examiner.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“an acquisition unit configured to acquiring multiple pieces of data in data acquisition periods having different lengths” in claim 1 apparatus/device.

“a control unit configured to control the switching circuit based on the data selected by the selection unit” in claim 1 apparatus.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim(s) 1 limitation(s) “an acquisition unit configured to acquiring multiple pieces of data in data acquisition periods having different lengths”; “a selection unit configured to select a piece of data based on timing at which the switching circuit switches the switching devices”; “a control unit configured to control the switching circuit based on the data selected by the selection unit”, invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification describes “acquisition unit” by the box 63, “selection unit” by box 64 and “control unit” by box 60 in Fig. 1. These units are described in the specification (see pg. 11 - The operation unit 56 includes the control unit 60, a determination unit 61, an acquisition unit 63, and a 15 selection unit 64. The control unit 60, the determination unit 61, the acquisition unit 63, and the selection unit 64 can be realized as the operation unit 56 executes a program 
stored in the storage unit 58) as a software/programming product, and points to a programming algorithm or software as the structure.  However, it is not clear if a general purpose processor/computer can be programmed with standard programming product or a special purpose processor with specific programming product/algorithm step is Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990). Such a claim is directed to neither a “process” nor a “machine,” but rather embraces or overlaps two different statutory classes of invention.   MPEP § 2173.05(p).
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. 
Claim(s) 2-9 not specifically addressed share the same 112(b) rejection as claim 1.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 


Claim(s) 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding claim(s) 1, as described above, applicant’s claimed invention shows “acquisition unit” by the box 63, “selection unit” by box 64 and “control unit” by box 60 in Fig. 1 and can be executed as a program. The specification does not demonstrate that Applicant had made an invention that achieved the claimed function because the invention is not described with sufficient details (e.g., the computing processor and/or the programming algorithm) such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
Dependent Claim(s) 2-9 not specifically addressed share the same 112(a) rejection(s) as independent Claim(s). Appropriate correction is required.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murray et al. (US 20180062549; hereinafter Murray).
Regarding claim 1, Murray discloses in figure(s) 1-8 a motor driving device comprising: 
an inverter unit (inverter 115; fig. 1) including a plurality of power device units respectively including switching devices (switching transistors 116), the inverter unit being configured to convert a direct-current voltage (DC bus 140) into a polyphase alternating-current voltage (AC voltage @ 105); 

    PNG
    media_image1.png
    446
    484
    media_image1.png
    Greyscale

a switching circuit (gate drivers 120) configured to switch the switching devices; 
(current sensors 10) provided on lines configured to supply the polyphase alternating-current voltage to a motor (AC motor 105); 
an acquisition unit (inverter feedback 130) configured to acquire data indicating currents flowing in the lines (para. 25 - The current sensors can be electrically coupled or magnetically coupled to the connection between the power inverter 115 and the motor 105. Additionally, the current sensors can be electrically coupled to inverter feedback circuitry 130), based on outputs of the current sensors (110), the acquisition unit acquiring multiple pieces of data (motor winding current waveform 700 can include digital samples 710 in fig. 7) in data acquisition periods (@ sample timers) having different lengths (periods A, B,C, D, E, F; para. 29 - current waveform can have six distinct regions, each corresponding to a switching state of the power inverter, such as a switching state shown in FIG. 2; fig. 7); 
a selection unit (ADC 155 with MUX) configured to select (para. 32 - para. 32 - analog-to-digital converter 155 may oversample the winding currents provided by the inverter feedback circuitry 130 such as to acquire digital samples (step 910); para. 30 - blanking window 736 can define a region, such as where transients may be present in the measured phase current and the sampling window 720 can be selected to define a region where transients may not be present) a piece of data from among the multiple pieces of data acquired by the acquisition unit (para. 29 -  Each region of digital samples can be fitted to a linear equation 715, such as using a least squares fit. The least squares fit can be applied to a subset of each region such as to avoid including transients associated with changing the voltages being applied to the motor windings 200; fig. 7a; para. 32 - fitting windows may be selected to exclude transient behavior such as can be induced by changes in the transistors 116 of the power inverter 118), based on timing (sampling based on switching & transient time in figs. 5, 7a; para. 30 - Digital samples 710 can be collected during sampling window 720, but not during the blanking window 736, such as to avoid transients being included in the digital samples 710) at which the switching circuit switches the switching devices (para. 29 - The motor winding current waveform can have six distinct regions, each corresponding to a switching state of the power inverter; fig. 7a); and 
a control unit (pwm timers 135 of control circuitry 125 with motor control 185) configured to control (para. 25 -  motor control circuitry 185 can provide high level control algorithms to the control circuitry 125 such as via the data port 145) the switching circuit (120; para. 25 - control circuitry 125 can be electrically coupled to gate drivers 120 and to motor control circuitry 185) based on the data selected by the selection unit (ADC 155 with MUX; para. 25 :- a motor winding current waveform during a full PWM switching cycle and a series of least squares fits).

Regarding claim 2, Murray discloses in figure(s) 1-8 the motor driving device according to claim 1, wherein the acquisition unit (130 with digital filters 150; para. 28 -  digital samples may be provided to the digital filters 150 by the analog-to-digital converter 155. The digital filters 150 may be configured to determine a slope and an offset of a linear equation having parameters α.sub.0 and α.sub.1. time values of the digital samples can be defined such that t=0. In such an example where t=0, the offset and slope can be determined by the following relationships; figs. 6-7) includes at least a first data acquisition unit (filter 150 for sampling region A; figs. 1,7) and a second data acquisition unit ((filter 150 for sampling region D), the first data acquisition unit is configured to (data points 710 in A; fig. 7) for which the data acquisition period is a first period, while time- sequentially shifting timing to start the data acquisition period, and the second data acquisition unit is configured to sequentially acquire pieces of second data (data points 710 in D; fig. 7) for which the data acquisition period is a second period that is longer than the first period (D has longer duration than A), while time-sequentially shifting timing to start the data acquisition period.

Regarding claim 3, Murray discloses in figure(s) 1-8 the motor driving device according to claim 1, wherein the selection unit (155 w/ mux) is configured to select a piece of data from among multiple pieces of data that have been acquired in periods other than a given period (blank window 736; fig. 7A) in which a transient current flows (transient current 735) in the lines due to the switching of the switching devices (116).

Regarding claim 4, Murray discloses in figure(s) 1-8 the motor driving device according to claim 2, wherein the selection unit (155 w/ mux) is configured to select a piece of data from among multiple pieces of data that have been acquired in periods other than a given period (blank window 736; fig. 7A) in which a transient current flows (transient current 735) in the lines due to the switching of the switching devices (116).

Regarding claim 5, Murray discloses in figure(s) 1-8 the motor driving device according to claim 3, wherein the selection unit (155 w/ mux) is configured to select a latest piece of data (latest sample YM in fig. 6; para. 25 - The sample timer can make use of PWM timing information such as to avoid noise generated by switching of transistors 116.) from among multiple pieces of data that have been acquired in periods other than a given period (blank window 736; fig. 7A) in which a transient current flows (transient current 735) in the lines due to the switching of the switching devices (116).

Regarding claim 6, Murray discloses in figure(s) 1-8 the motor driving device according to claim 4, wherein the selection unit (155 w/ mux) is configured to select a latest piece of data (latest sample YM in fig. 6; para. 25 - The sample timer can make use of PWM timing information such as to avoid noise generated by switching of transistors 116.) from among multiple pieces of data that have been acquired in periods other than a given period (blank window 736; fig. 7A) in which a transient current flows (transient current 735) in the lines due to the switching of the switching devices (116).

Regarding claim 7, Murray discloses in figure(s) 1-8 the motor driving device according to claim 5, wherein, if there are multiple pieces of latest data among the multiple pieces of data acquired (data from period of sampling window 720) in the periods other than the given period (period of blank window 736 in fig. 7A), the selection unit is configured to select data acquired in a longest one (period of sampling window 720 longer than 736 in fig. 7A) of the data acquisition periods from among the multiple pieces of latest data.

Regarding claim 8, Murray discloses in figure(s) 1-8 the motor driving device according to claim 6, wherein, if there are multiple pieces of latest data among the (data from period of sampling window 720) in the periods other than the given period (period of blank window 736 in fig. 7A), the selection unit is configured to select data acquired in a longest one (period of sampling window 720 longer than 736 in fig. 7A) of the data acquisition periods from among the multiple pieces of latest data.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 9 are rejected under 35 U.S.C. 103 as being unpatentable over Murray in view of SAWADA et al. (US 8401810).
Regarding claim 9, Murray teaches in figure(s) 1-8 the motor driving device according to claim 2, wherein, if a first timing (sequential data acquisition region A from A, B, C, D, E, F) corresponding to completion of acquisition of a latest piece of the first data ((latest sample YM in fig. 6) among multiple pieces of the first data (data from period of sampling window 720) that have been acquired in periods other than a given period (period of blank window 736 in fig. 7A) in which a transient current flows (transient current 735) in the lines due to the switching of the switching devices (116) is (sequential data acquisition region B from A, B, C, D, E, F) corresponding to completion of acquisition of a latest piece of the second data among multiple pieces of the second data that have been acquired in periods other than the given period (period of blank window 736 in fig. 7A), and 
Murray does not teach explicitly if a time difference between the first timing and the second timing is less than a threshold, the selection unit is configured to select the latest piece of the second data.
However, SAWADA teaches in figure(s) 1-16 if a time difference between the first timing and the second timing is less than a threshold, the selection unit is configured to select the latest piece of the second data (col. 17 lines 17-49 :- difference F-F time between a maximum value of the functions end time in the measurement group In1 and the function start time of the function Fnp is not less than a predetermined threshold value; figures 3-7).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Murray by having if a time difference between the first timing and the second timing is less than a threshold, the selection unit is configured to select the latest piece of the second data as taught by SAWADA in order to provide signal processing based on timing difference between data groups as evidenced by "a scheduling device which can carry out scheduling of process execution periods of time, included in plural pieces of processing target data" (abstract).

Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
FOUBE et al. (US 20200251982) discloses "method and device for on-line monitoring dc-bus capacitor".
IMAMURA et al. (US 20200403543) discloses "Motor Control Device And Electric Power Steering Device Including The Same".
SHIMADA et al. (US 20110080125) discloses "control device for electric motor drive apparatus".

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKM ZAKARIA whose telephone number is (571)270-0664.  The examiner can normally be reached on 8-5 PM (PST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/AKM ZAKARIA/

Primary Examiner, Art Unit 2868